Citation Nr: 9935830	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-16 096A	)	DATE
	)
	)


THE ISSUES

Whether a December 1985 decision of the Board of Veterans' 
Appeals denying service connection for a chronic disorder of 
the larynx, including laryngeal carcinoma, should be revised 
or reversed on the grounds of clear and unmistakable error.  

Whether a November 1987 decision of the Board of Veterans' 
Appeals denying reversal of the December 1985 Board decision 
on the basis of obvious error of fact or law should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

(The issue of entitlement to an effective date earlier than 
January 2, 1997, for service connection for postoperative 
residuals of a laryngectomy for cancer of the larynx will be 
addressed in a separate decision.)  


APPEARANCE AT ORAL ARGUMENT

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from February 1943 
to November 1945 and from June 1953 to January 1955.  

In December 1985, the Board of Veterans' Appeals (Board) 
issued a decision that denied service connection for a 
chronic disorder of the larynx, including laryngeal 
carcinoma.  In November 1987, the Board issued a 
Reconsideration decision that concluded that the December 
1985 decision did not involve obvious error of fact or law 
requiring reversal.  

In October 1998, the veteran testified at a personal hearing 
at the RO before C.W. Symanski, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
hearing was conducted in conjunction with the veteran's claim 
for an effective date earlier than January 2, 1997, for 
service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx.  At that hearing, he 
presented argument to the effect that the 1985 and 1987 Board 
decisions were clearly and unmistakably erroneous.  The 
veteran's testimony was construed as a Motion for revision or 
reversal of those Board decisions on the basis of clear and 
unmistakable error (CUE), pursuant to 38 U.S.C.A. § 7111 
(West Supp. 1999).  

In August 1999, the Board wrote the veteran, providing him 
with a copy of the regulations concerning claims of CUE in 
Board decisions and urging him to obtain the assistance of a 
representative in pursuing his CUE claim.  He was advised 
that the Board's consideration of his claims would be 
deferred for 60 days to afford him an additional opportunity 
to obtain representation and to submit pertinent argument in 
support of his claim.  In several subsequent letters to the 
Board, the Secretary of Veterans Affairs, and Senator John 
McCain, the veteran presented no new argument and did not 
indicate a desire to obtain representation.  


FINDINGS OF FACT

1.  The veteran has not presented a viable claim of clear and 
unmistakable error in the December 1985 Board decision that 
denied service connection for a chronic disorder of the 
larynx, including laryngeal carcinoma.  

2.  The veteran has not presented a viable claim of clear and 
unmistakable error in the November 1987 Board decision that 
denied reversal of the December 1985 Board decision on the 
basis of obvious error of fact or law.  


CONCLUSIONS OF LAW

1.  The December 1985 decision of the Board that denied 
service connection for a chronic disorder of the larynx, 
including laryngeal carcinoma, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 
(1999).  

2.  The November 1987 decision of the Board that denied 
reversal of the December 1985 Board decision on the basis of 
obvious error of fact or law was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404, 20.1405.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence that was of record at the time of the December 
1985 Board decision consisted of the service medical records 
for the veteran's first period of service (which included 
some treatment records of the German Government while he was 
a prisoner of war); reports of VA compensation examinations 
in April 1947, August 1952, August 1955, and June 1982; VA 
and private medical records dated from July 1947 to March 
1984; additional service medical records covering the 
veteran's second period of service in 1953 and 1954; the 
veteran's initial claim for service connection for the 
disability at issue, received in March 1982; a statement from 
the veteran's brother, received in January 1983, recalling 
that the veteran was treated for kidney, throat, and 
respiratory conditions from 1946 to 1953; transcripts of 
personal hearings before a hearing officer in December 1982 
and December 1984 and before the Board in December 1983; and 
an opinion from the Armed Forces Institute of Pathology 
(AFIP) dated in July 1985.  

None of the service medical records reflects any complaints 
regarding the veteran's throat or voice or any pertinent 
abnormal clinical findings; they do show, however, the 
veteran's internment as a prisoner of war (POW) of the German 
Government, including German hospital reports where he was 
treated for pneumonia.  None of the reports of VA 
compensation examinations or VA or private medical treatment 
through 1955 contains any reference to voice or throat 
complaints or any pertinent abnormal clinical findings.  

Private treatment records dated in June 1965 note the 
veteran's report of hoarseness for the previous year.  After 
evaluation, a diagnosis of leukoplakia and chronic 
inflammation of the larynx and true vocal cords was listed.  
A private pathology report dated in October 1966 notes a 
diagnosis of squamous cell carcinoma of the right vocal cord.  
Subsequently, the veteran underwent surgery on his right 
vocal cord.  A pathology report dated in November 1966 lists 
a diagnosis of chronic granulation tissue (negative for 
residual or recurrent squamous cell carcinoma).  

Records dated in 1977 indicate that the veteran had had 
difficulties with his voice since the 1966 surgery.  On 
biopsy in 1977, squamous cell carcinoma of the left true 
vocal cord was found and the veteran then underwent a left 
radical neck dissection with a total laryngectomy and 
reconstruction of the larynx.  Private medical records dated 
in 1980 indicate that the veteran had intermittent leakage of 
oral contents into the veteran's respiratory tree.  On VA 
compensation examination in June 1982 it was noted that the 
veteran's mouth and neck were free from tumor.  

At his personal hearings (before the Board in December 1983 
and before a hearing officer in December 1982 and December 
1984), the veteran testified that he developed and was 
treated for a chronic disability of the larynx during his POW 
internment in 1945, that he continued to experience worsening 
voice and larynx difficulties, that that chronic disability 
of service origin resulted in the laryngeal cancer that 
necessitated removal of his right vocal cord in 1966 and a 
total laryngectomy in 1977, and that the malnutrition he 
experienced as a POW contributed significantly to cause the 
laryngeal cancer.  He asserted that under the provisions of 
38 U.S.C.A. § 312 and Public Law 97-37, service connection 
was warranted on a presumptive basis.  

The July 1985 AFIP report concluded that the veteran's 
laryngeal malignancy had its origin within 2 years prior to 
the positive biopsy in October 1966.  

The Board's December 1985 decision set forth the pertinent 
law and regulations, noting that service connection may be 
presumed if cancer is manifested to a compensable degree 
within one year after the veteran's separation from service.  
The decision also noted that, under the provisions of Public 
Law 97-37, as codified at 38 U.S.C.A. §§ 312, 313 and 38 
C.F.R. § 3.307, service connection may be presumed for 
certain enumerated disorders in the case of a former POW if 
any of those disorders becomes compensably manifested at any 
time following service.  The Board noted, however, that the 
disability in question was not included or otherwise 
encompassed by Public Law 97-37 and that, therefore, the 
provisions pertaining to former POWs were not applicable in 
this case.  The Board's decision found that the veteran's 
laryngeal cancer was not present during either period of 
active service, but was first manifested many years 
thereafter.  The decision also found that the evidence did 
not demonstrate that the dietary deficiencies that the 
veteran experienced as a POW or any other disease or injury 
of service origin "caused or is otherwise associable" with 
the veteran's laryngeal disability.  (In this regard, the 
Board notes that service connection for malnutrition has been 
in effect since March 1982.)  Finally, the Board noted that 
the doctrine of reasonable doubt had been considered, but 
that the facts did not establish a substantial doubt.  The 
Board denied the veteran's claim for service connection.  

In early 1986, the veteran applied to reopen his claim.  A 
personal hearing was conducted at the RO at which the veteran 
contended that prior decisions improperly applied a 1-year 
"limit" during which chronic disorders would be presumed to 
have been incurred in service.  He also testified that 
consideration of "accepted medical principles" should 
clearly establish that the malnutrition he experienced during 
his POW captivity caused his throat disability and that, 
nevertheless, his throat condition began while he was a POW 
and caused him increasing difficulties, even during his 
second period of service.  A rating decision in July 1986 
found that no new and material evidence had been presented 
and denied the veteran's application to reopen his claim.  
The veteran appealed that decision.  

In December 1986, a personal hearing was conducted before the 
Board at the RO.  At that hearing, the veteran essentially 
acknowledged his desire to withdraw his appeal and to 
recharacterize his claim as a motion for reconsideration of 
the December 1985 decision.  He testified that his contention 
was that the Board's December 1985 decision erred in failing 
to consider the provisions of Public Law 97-37, which does 
not limit presumptive service connection to disorders that 
are manifested within one year after the veteran's separation 
from service, which, he contended, was the basis for the 
Board's denial.  

In November 1987, the Board issued a Reconsideration decision 
that set forth the evidence that was of record at the time of 
the December 1985 Board decision and the evidence that was 
considered by the Board at that time, as well as the law that 
was in effect at the time of the decision.  The Board found 
that the December 1985 decision was "amply supported by the 
evidence and sound medical principles and was wholly 
consistent with the letter and spirit of the law, including 
the provisions of 38 U.S.C. 312."  The Board concluded that 
the 1985 decision contained no obvious or material error of 
fact or law.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1982).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C. §§ 312, 313 
(1982); 38 C.F.R. §§ 3.307, 3.309 (1985).  

The regulations that were in effect in 1985 (and also in 
1987) also provided that if a veteran is a former prisoner of 
war who was interned for at least 30 days, certain diseases 
shall be service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C. §§ 312, 313 
(1982); 38 C.F.R. §§ 3.307, 3.309 (1985).  Laryngeal cancer 
was not among the diseases listed in § 312 or § 3.309.  

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed-
(1) General. Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. 
(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 
	(c) Errors that constitute clear and unmistakable error. 
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 
	(d) Examples of situations that are not clear and 
unmistakable error-
(1) Changed diagnosis. A new medical diagnosis 
that "corrects" an earlier diagnosis 
considered in a Board decision. 
(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist. 
(3) Evaluation of evidence. A disagreement as 
to how the facts were weighed or evaluated. 
	(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. § 7111.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  

At his October 1998 personal hearing, the veteran expressed 
essentially three arguments in support of his CUE claims: 1) 
that his throat condition was the same in 1982 when he first 
filed his claim for service connection as it was in 1998 when 
the RO granted service connection-evidence that was before 
the Board at the time of the two decisions at issue in this 
case,  2) that VA failed to examine his throat when he was 
hospitalized by VA during the first two years after his 
separation from service and that had such an examination been 
performed it would have revealed his throat condition, and 3) 
that the Board's 1985 and 1987 decision did not consider his 
claim under the provisions of Public Law 97-37.  

December 1985 Board decision

The veteran's first contention is that his throat condition 
was the same in 1982 as it was in 1998.  However, service 
connection was not granted in 1998 on the basis of the same 
evidence on which it was denied in 1985; additional medical 
evidence was later submitted that provided critical 
information concerning the disability-evidence that was 
previously missing.  Nevertheless, the Board's current 
consideration must be based on the evidence that was of 
record in 1985.  The Board finds that this contention amounts 
to no more than a disagreement as to how the evidence was 
weighed in 1985; the veteran is merely stating his lay 
opinion that the evidence that was of record in 1985 was 
sufficient to establish service connection.  As such, it does 
not constitute a viable claim of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

The veteran's second contention, that VA failed to examine 
his throat when he was hospitalized by VA during the first 
two years after his separation from service and that had such 
an examination been performed it would have revealed his 
throat condition, fails for several reasons.  First, he is 
clearly contending that VA failed in its duty to assist him.  
However, he had filed no claim for service connection for a 
throat condition during that timeframe to implicate VA's duty 
to assist.  See 38 U.S.C.A. § 5107(a).  Second, the record 
indicates that the veteran was in fact afforded a VA 
compensation examination in April 1947, at which time he 
expressed no voice or throat complaints and no pertinent 
abnormal clinical findings were recorded at that time; 
accordingly, the Board cannot find that there was any failure 
in VA's duty to assist the veteran.  Third, any purported 
failure by VA to fulfill its duty to assist on its face does 
not constitute CUE.  38 C.F.R. § 20.1403(d)(2).  Fourth, the 
contention does not pertain to any error of fact or law in 
the Board's adjudication of the veteran's appeal in 1985.  
38 C.F.R. § 20.1403(c).  And lastly, the basis for his 
allegation-that "proper" examination by VA in the late 
1940s would have revealed his throat condition-is pure 
speculation, particularly in light of the fact that the 
record shows that a vocal cord condition, including laryngeal 
carcinoma, was not diagnosed until the mid-1960s, more than 
10 years after his separation from his second period of 
service and more than 20 years after his repatriation 
following his internment as a POW.  It is simply not 
absolutely clear that a different result would have ensued in 
1985, had he been examined for unexpressed throat complaints 
in 1945-47, particularly in light of the completely negative 
examination report in April 1947.  38 C.F.R. § 20.1403(c).  

The veteran's third contention, that the Board's 1985 
decision did not consider his claim under the provisions of 
Public Law 97-37, fails on its face, because the decision 
clearly set forth the provisions of 38 U.S.C. § 312, 
specifically those pertaining to former POWs, and clearly 
discussed why the provisions relating to former POWs (as 
added by Public Law 97-37) were not applicable as to his 
claim.  They were not applicable, as the Board correctly 
found in 1985, because laryngeal carcinoma was not listed as 
a chronic disease specific to former POWs, either in § 312 or 
§ 3.309.  Further, the Board also correctly found that there 
was no evidence that his laryngeal carcinoma was due to the 
service-connected malnutrition because there was simply no 
medical evidence of record at that time to support such a 
cause and effect relationship.  The record does not indicate 
that the Board incorrectly applied the law in effect in 1985.  

Therefore, the Board concludes that the veteran has not 
presented a viable claim of CUE in the December 1985 Board 
decision.  His Motion is denied.  The December 1985 Board 
decision is final.  38 C.F.R. § 20.1409(c).  

November 1987 Board Reconsideration decision

The regulations that were in effect in November 1987 
permitted reconsideration of a Board decision on three bases: 
1) upon allegation of obvious error of fact or law, 2) upon 
discovery of new and material evidence in the form of service 
medical records, or 3) upon allegation that an allowance of 
benefits by the Board has been influenced by false or 
fraudulent evidence submitted by or on behalf of the veteran.  
38 C.F.R. § 19.185 (1987).  

In 1987, no new and material service records had been 
discovered and service connection had not been granted for 
the disorder at issue, through fraud or otherwise.  The 
Board's consideration in 1987 arose pursuant to the veteran's 
claim of obvious error in the 1985 decision.  

In Hazan v. Gober, 10 Vet. App. 511 (1997), the Court held 
that a CUE claim and an obvious error claim are essentially 
equivalent.  See also Dinsay v. Brown, 9 Vet. App. 79, 88 
(1996); Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir. 1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  
Although the CUE claim discussed by the Court in Hazan 
concerned CUE in an RO rating decision, rather than a Board 
decision, the Board notes that the standard of review 
currently set forth in 38 C.F.R. § 20.1403 for CUE in Board 
decisions is identical to that formulated by the Court for 
review of RO rating decisions in Fugo v. Brown, 6 Vet. App. 
40 (1993).  

Accordingly, the Board's current review of the 1985 decision 
for CUE uses essentially the same standard as the Board did 
in the 1987 Reconsideration decision.  The Board has herein 
concluded that the veteran has not identified any clear and 
unmistakable error in the 1985 decision.  Therefore, review 
of the 1987 decision for CUE is not necessary, inasmuch as 
the Board has herein already reached the same conclusion 
regarding the 1985 decision as did the 1987 Reconsideration 
decision, using essentially the same standard of review.  
Therefore, the Board concludes that the 1987 Board decision 
cannot as a matter of law have contained CUE.  The veteran's 
Motion as to this issue is also denied.  The November 1987 
Board decision is final.  38 C.F.R. § 20.1409(c).  

ORDER

The claimant's motion for revision or reversal of the Board's 
December 1985 decision, denying service connection for a 
chronic disorder of the larynx, including laryngeal 
carcinoma, on the basis of clear and unmistakable error is 
denied.  

The claimant's motion for revision or reversal of the Board's 
November 1987 decision, denying reversal of the December 1985 
Board decision on the basis of obvious error of fact or law, 
on the basis of clear and unmistakable error is denied.  


		
	C. W. Symanski
Member, Board of Veterans' Appeals

 


